DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 5/26/2020. Claims 28-47 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. 
Regarding claims 28-35, step 1 analysis, the subject matter of claims 28-35 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 28-35 are directed to a device.

Claims 28-35 include the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claims 28-35 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 28-35 generally link the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.
Claims 28-35 include the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, and at least one processing circuitry. Claim 32 also includes the step 2B additional element of a sensing device. Claim 33 also includes the step 2B additional element of at least one scanning device. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the sensing device and the scanning device are anything other than conventional sensors. Receiving sensor 
Regarding claims 36-45, step 1 analysis, the subject matter of claims 36-45 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 36-45 are directed to a method.
Claims 36-45 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 36-45 are directed to a method for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control commands for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver deciding to apply the brakes when an object is in the road and a vehicle is moving swiftly toward the object. Thus, the claims recite a mental process.
Claims 36-45 include the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claims 36-45 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 36-45 generally link the use of the abstract idea to a particular technological 
Claims 36-45 include the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, and processing circuitry. Claim 44 also includes the step 2B additional element of at least one scanning device. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the scanning device is anything other than a conventional sensor. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Generating real-time data is a well-understood, routine and conventional function when claimed using a generic scanning device. Sub-systems, processing circuitry, and scanning devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claims 36-45 are rejected under 35 U.S.C. 101.
Regarding claim 46, step 1 analysis, the subject matter of claim 46 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 46 is directed to a device.
Claim 46 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claim 46 is directed to a device for determining whether a violation of at least one safety rule is occurring, and generating one or more vehicle control command for controlling at least one driving sub-system in a case where a violation is detected. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim 
Claim 46 includes the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claim 46 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 46 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 46 includes the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, and at least one processing circuitry. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry. Sub-systems and processing circuitry are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the autonomous vehicle industry. Therefore, claim 46 is rejected under 35 U.S.C. 101.
Regarding claim 47, step 1 analysis, the subject matter of claim 47 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claim 47 is directed to a device.
Claim 47 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process 
Claim 47 includes the revised step 2A, prong two additional elements of processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data. Processing real-time sensory data, generating real-time mapping data, and receiving real-time behavioral data amount to mere data gathering, which is a form of insignificant extra-solution activity. Claim 47 does not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claim 47 generally links the use of the abstract idea to a particular technological environment or field of use (autonomous vehicles). See MPEP 2106.05(g-h) and the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 47 includes the step 2B additional elements of a failure detection sub-system, an autonomous control sub-system, processing circuitry, and a computer-readable non-transitory memory device. Applicant’s specification does not provide any indication that the failure detection sub-system, the autonomous control sub-system, and the processing circuitry are anything other than conventional processing circuitry. Applicant’s specification does not provide any indication that the computer-readable non-transitory memory device is anything other than a conventional memory device. Receiving sensor data and generating vehicle control commands are well-understood, routine and conventional functions when claimed using generic processing circuitry and memory. Sub-systems, processing circuitry, and memory devices are not significantly more than the judicial exception since they are well-
Examiner suggests that the independent claims include a limitation positively reciting a control function in order to recite a revised step 2A, prong two additional element and overcome the 35 U.S.C. 101 rejections. For instance, Examiner suggests the addition of the following limitation for independent claim 28: “controlling at least one driving sub-system based on one or more vehicle control commands generated by the failure detection sub-system in a case where a violation of the safety rules is detected; and controlling at least one driving sub-system based on one or more vehicle control commands generated by the autonomous control sub-system in a case where a violation of the safety rules is not detected”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claim 47, “the computer” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28, 33-36, 39 and 44-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koopman et al. (US-2019/0056735-A1, hereinafter Koopman).
Regarding claim 28, Koopman discloses:
A failure detection sub-system (paragraph [0029] and FIG. 2, Safety Subsystem-204);
operatively connectable to an autonomous vehicle (paragraph [0022], autonomous ground vehicle (AGV));
that comprises an autonomous control sub-system (paragraph [0029] and FIG. 2, Complex Subsystem-202);
the autonomous control sub-system is configured to process real-time sensory data and generate, based on sensory data processing output, commands for controlling the autonomous vehicle (paragraphs [0049-0056] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, and Primary Planner-512);
the failure detection sub-system comprising: (paragraphs [0058-0071] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, and Safing Planner-516);

process real-time sensory data, including scanned data output, and generate real-time mapping data, the real-time mapping data comprising information with respect to obstacles within a scanned area (paragraphs [0065-0071]);
receive real-time behavioral-data that includes real-time driving parameters (paragraphs [0065-0071]);
determine at least one safety rule value of at least one safety rule according to the real-time behavioral-data (paragraphs [0065-0071]);
determine, based on the real-time behavioral-data and the real-time mapping data, whether a violation of the at least one safety rule is occurring (paragraphs [0065-0071]); 
generate one or more vehicle control commands for controlling at least one driving sub-system in case a violation of the safety rules is detected (paragraphs [0098-0102] and FIG. 8, receive secondary data-804, validate secondary data-808, select validated data-814, and provide validated data to device controller-816); and
wherein processing done by failure detection sub-system is less computationally intensive as compared to processing done by the autonomous control sub-system (paragraph [0029]).
Regarding claim 33, Koopman further discloses:
further comprising or being otherwise operatively connected to at least one scanning device on-board the autonomous vehicle configured to scan the environment in the vicinity of the vehicle and to obtain the sensory data (paragraphs [0049-0071] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, Primary Planner-512, Safing Planner-516, Perception, and LIDAR Sensor).

Regarding claim 34, Koopman further discloses:
further comprising a control unit connected over a control link to one or more driving sub-systems (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, plant-206, and decision logic-208);
the control unit is configured, in the event of violation of the updated safety rule (paragraphs [0058-0071] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, and Safing Planner-516); and
to generate the one or more vehicle control commands and transmit the one or more vehicle control commands to the one or more driving sub-systems (paragraphs [0081-0083] and FIG. 5, Priority Selector-530, and Vehicle Control-532).
Regarding claim 35, Koopman further discloses:
wherein the at least one processing circuitry is configured to (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208);
generate the real-time mapping data output (paragraphs [0065-0071]); and
independently of data generated by the autonomous control sub-system (paragraph [0029]).
Regarding claim 36, Koopman further discloses:
A method of detection of a failure (paragraph [0029] and FIG. 2, Safety Subsystem-204);
of an autonomous control sub-system (paragraph [0029] and FIG. 2, Complex Subsystem-202);
operating for controlling an autonomous vehicle (paragraph [0022], autonomous ground vehicle (AGV));
the autonomous control sub-system is configured to process real-time sensory data and generate, based on sensory data processing output, commands for controlling the autonomous vehicle 
the method comprising: utilizing processing circuitry separated from the control sub-system, for: (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208);
processing real-time sensory data, including scanned data output, and generating real-time mapping data, the real-time mapping data comprising information with respect to obstacles within a scanned area (paragraphs [0065-0071]);
receiving real-time behavioral-data that includes real-time driving parameters (paragraphs [0065-0071]);
determining at least one safety rule value of at least one safety rule according to the real-time behavioral-data (paragraphs [0065-0071]);
determining, based on the real-time behavioral-data and the real-time mapping data, whether a violation of the at least one safety rule is occurring (paragraphs [0065-0071]); 
generating one or more vehicle control commands for controlling at least one driving sub-system in case a violation of the safety rules is detected (paragraphs [0098-0102] and FIG. 8, receive secondary data-804, validate secondary data-808, select validated data-814, and provide validated data to device controller-816); and
wherein processing of real-time sensory data done by failure detection sub-system is less computationally intensive as compared to processing of real-time sensory data done by an autonomous control sub-system (paragraph [0029]).
Further regarding claim 36, “generating one or more vehicle control commands for controlling at least one driving sub-system in case a violation of the safety rule is detected” is a contingent limitation of a method claim. The broadest reasonable interpretation of a method claim having 
Regarding claim 39, Koopman further discloses:
wherein the driving parameters  include one or more of: speed of the autonomous vehicle, acceleration of the autonomous vehicle, heading of the autonomous vehicle, or yaw rate of the autonomous vehicle (paragraph [0050], steering, acceleration, braking, and curvature; and paragraph [0071], vehicle state information).
Regarding claim 44, Koopman further discloses:
further comprising operating at least one scanning device on-board the autonomous vehicle for scanning the environment in the vicinity of the vehicle and obtaining therefrom the real-time sensory data (paragraphs [0049-0071] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, Primary Planner-512, Safing Planner-516, Perception, and LIDAR Sensor).
Regarding claim 45, Koopman further discloses:
wherein the generating of the real-time mapping data output (paragraphs [0065-0071]); 
is executed (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208); and
independently of data generated by the autonomous control sub-system (paragraph [0029]).
Regarding claim 46, Koopman further discloses:
An autonomous vehicle (paragraph [0022], autonomous ground vehicle (AGV));
comprising a system for controlling the vehicle, the system comprising: (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208);
a failure detection sub-system (paragraph [0029] and FIG. 2, Safety Subsystem-204);

that comprises an autonomous control sub-system (paragraph [0029] and FIG. 2, Complex Subsystem-202);
the autonomous control sub-system is configured to process real-time sensory data, and generate, based on sensory data processing output, commands for controlling the autonomous vehicle (paragraphs [0049-0056] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, and Primary Planner-512);
the failure detection sub-system comprises (paragraphs [0058-0071] and FIG. 5, perception stage-502, planning stage-504, trajectory execution stage-506, vehicle control stage-508, and Safing Planner-516);
at least one processing circuitry configured to: (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208);
process real-time sensory data, including scanned data output, and generate real-time mapping data, the real-time mapping data comprising information with respect to obstacles within a scanned area (paragraphs [0065-0071]);
receive real-time behavioral-data that includes real-time driving parameters (paragraphs [0065-0071]);
determine at least one safety rule value of at least one safety rule according to the real-time behavioral-data (paragraphs [0065-0071]);
determine, based on the real-time behavioral-data and the real-time mapping data, whether a violation of the at least one safety rule is occurring (paragraphs [0065-0071]); 
generate one or more vehicle control commands for controlling at least one driving sub-system in case a violation of the safety rules is detected (paragraphs [0098-0102] and FIG. 8, receive secondary 
wherein processing of real-time sensory data done by failure detection sub-system is less computationally intensive as compared to processing of real-time sensory data done by an autonomous control sub-system (paragraph [0029]).
Regarding claim 47, Koopman further discloses:
A computer-readable non-transitory memory device tangibly embodying a program of instructions executable by the computer for performing the method of claim 36 (paragraphs [0029-0030] and [0104-0105]; and FIG. 2, system-200, Complex Subsystem-202, Safety Subsystem-204, and decision logic-208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 37-38 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Koopman, as applied to claims 28 and 36 above, and further in view of Gariepy et al. (US-2017/0197643-A1, hereinafter Gariepy).
Regarding claim 29, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy discloses a system for path control for an unmanned vehicle which includes a separate, safety-rated subsystem, including the following features:

wherein the at least one processing circuitry is configured for (paragraph [0029] and FIG. 2, vehicle-104, and processor-250); and
determining the at least one safety rule value, to change the size and/or shape of the region of interest according to the real-time behavioral-data (paragraphs [0048-0064] and FIG. 5, vehicle-104, obstacles-504,508, first sensor region-516, and second sensor region-520).
Gariepy teaches that a safety-rated subsystem sets a first sensor region based on obstacle detection and vehicle speed, and a path-planning subsystem sets a new vehicle speed that reduces the size of a second path-planning sensor region such that the obstacle no longer falls within the second sensor region (paragraphs [0055] and [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with separate safety and path-planning sensor regions of Gariepy into the autonomous vehicle with separate Safety Subsystem and Complex Subsystem of Koopman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering the speed of the autonomous vehicle in determining the safest manner of dealing with an obstacle. A person of ordinary skill would know that the braking distance of a vehicle depends on the speed of the vehicle.
Regarding claim 30, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the region of interest is characterized by any one of the following: (paragraphs [0048-0064]); 

wherein the at least one processing circuitry is configured for (paragraph [0029] and FIG. 2, vehicle-104, and processor-250); 
determining the at least one safety rule, to change the length of the rectangular shape in the direction of travel according to the speed of the autonomous vehicle and/or the heading of the autonomous vehicle (paragraphs [0048-0064] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520);
ii) a parallelogram shape (paragraphs [0048-0051] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520); 
wherein the at least one processing circuitry is configured for (paragraph [0029] and FIG. 2, vehicle-104, and processor-250); 
determining the at least one safety rule, to change the angles of the parallelogram shape according to the yaw rate of the autonomous vehicle and/or changing the length of the parallelogram shape in the direction of travel according to the speed of the autonomous vehicle (paragraphs [0048-0064] and FIG. 6, vehicle-104, first sensor region-516, and second sensor region-520);
iii) a double arc shape (paragraphs [0048-0051] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520); 
wherein the at least one processing circuitry is configured for (paragraph [0029] and FIG. 2, vehicle-104, and processor-250); and
determining the at least one safety rule, to adapt the double arc shape according to the yaw rate of the autonomous vehicle (paragraphs [0048-0064] and FIG. 6, vehicle-104, first sensor region-516, and second sensor region-520).

Regarding claim 37, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the at least one safety rule includes information on a region of interest within the scanned area (paragraphs [0048-0064] and FIG. 5, vehicle-104, obstacles-504,508, first sensor region-516, and second sensor region-520); and
wherein determining the at least one safety rule value comprises: changing the size and/or shape of the region of interest according to the real-time behavioral-data (paragraphs [0048-0064] and FIG. 5, vehicle-104, obstacles-504,508, first sensor region-516, and second sensor region-520).
Gariepy teaches that a safety-rated subsystem sets a first sensor region based on obstacle detection and vehicle speed, and a path-planning subsystem sets a new vehicle speed that reduces the size of a second path-planning sensor region such that the obstacle no longer falls within the second sensor region (paragraphs [0055] and [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous 
Regarding claim 38, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the region of interest is characterized by a distinctive shape (paragraphs [0048-0064] and FIG. 5, vehicle-104, obstacles-504,508, first sensor region-516, and second sensor region-520).
Gariepy teaches that a safety-rated subsystem sets a first sensor region based on obstacle detection and vehicle speed, and a path-planning subsystem sets a new vehicle speed that reduces the size of a second path-planning sensor region such that the obstacle no longer falls within the second sensor region (paragraphs [0055] and [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with separate safety and path-planning sensor regions of Gariepy into the autonomous vehicle with separate Safety Subsystem and Complex Subsystem of Koopman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering the speed of the autonomous vehicle in determining the safest manner of dealing with an obstacle. A person of ordinary skill would know that the braking distance of a vehicle depends on the speed of the vehicle.
Regarding claim 40, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the region of interest is characterized by (paragraphs [0048-0064]); 

wherein determining the at least one safety rule comprises: changing the length of the rectangular shape in the direction of travel according to the speed of the autonomous vehicle and/or the heading of the autonomous vehicle (paragraphs [0048-0064] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520).
Gariepy teaches that a safety-rated subsystem sets a first sensor region based on obstacle detection and vehicle speed, and a path-planning subsystem sets a new vehicle speed that reduces the size of a second path-planning sensor region such that the obstacle no longer falls within the second sensor region (paragraphs [0055] and [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with separate safety and path-planning sensor regions of Gariepy into the autonomous vehicle with separate Safety Subsystem and Complex Subsystem of Koopman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering the speed of the autonomous vehicle in determining the safest manner of dealing with an obstacle. A person of ordinary skill would know that the braking distance of a vehicle depends on the speed of the vehicle.
Regarding claim 41, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the region of interest is characterized by (paragraphs [0048-0064]); 
a parallelogram shape (paragraphs [0048-0051] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520); and
wherein determining the at least one safety rule comprises: changing the angles of the parallelogram shape according to the yaw rate of the autonomous vehicle and/or changing the length of 
Gariepy teaches that a safety-rated subsystem sets a first sensor region based on obstacle detection and vehicle speed, and a path-planning subsystem sets a new vehicle speed that reduces the size of a second path-planning sensor region such that the obstacle no longer falls within the second sensor region (paragraphs [0055] and [0063]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with separate safety and path-planning sensor regions of Gariepy into the autonomous vehicle with separate Safety Subsystem and Complex Subsystem of Koopman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of considering the speed of the autonomous vehicle in determining the safest manner of dealing with an obstacle. A person of ordinary skill would know that the braking distance of a vehicle depends on the speed of the vehicle.
Regarding claim 42, Koopman does not disclose changing the size and/or shape of a region of interest according to real-time behavioral-data. However, Gariepy further discloses:
wherein the region of interest is characterized by (paragraphs [0048-0064]); 
a double arc shape (paragraphs [0048-0051] and FIG. 5, vehicle-104, first sensor region-516, and second sensor region-520); 
wherein the processing circuitry is configured for (paragraph [0029] and FIG. 2, vehicle-104, and processor-250); and
determining the at least one safety rule, to adapt the double arc shape according to the yaw rate of the autonomous vehicle (paragraphs [0048-0064] and FIG. 6, vehicle-104, first sensor region-516, and second sensor region-520).
.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Koopman, as applied to claim 28 above, and further in view of Zhu et al. (U.S. Patent Number 9,221,396, hereinafter Zhu).
Regarding claim 32, Koopman does not disclose comparing auxiliary sensor data with main sensor data. However, Zhu discloses cross-validating sensors of an autonomous vehicle, including the following features:
further comprising or being other operatively connected to a sensing device configured to generate auxiliary sensory data (col. 21, line 64 - col. 22, line 67);
the auxiliary sensory data being equivalent to main sensory data generated by a sensing device used by the autonomous control sub-system (col. 21, line 64 - col. 22, line 67);
wherein the at least one processing circuitry is configured to (col. 5, line 28 - col. 6, line 41; and FIG. 1, autonomous vehicle-102, processor-106, memory-108, cross-validation algorithm-140, autonomous driving computer system-144, and external sensors-146); and

Zhu teaches that an autonomous driving computer system should determine whether a sensor is experiencing a problem based on sensor readings obtained from a reference sensor (col. 22, lines 64-67). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for cross-validating sensors of an autonomous vehicle of Zhu into the autonomous vehicle with separate Safety Subsystem and Complex Subsystem of Koopman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of verifying critical safety data. A person of ordinary skill would be familiar with the use of redundant sensors and cross-validated sensor data when the data is critical for safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harmsen et al. (US-2017/0178352-A1) discloses a system for generating a 3D world model using velocity data of a vehicle. A guidance system separate from the control system acts as an emergency stop, safety system, and navigational redundancy as an unmanned vehicle travels through the world (paragraph [0105]).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667